SOUTHERN STAR ENERGY, INC.

(the "Issuer")

 

AMENDED AND RESTATED

PRIVATE PLACEMENT

OF

CONVERTIBLE OIL AND GAS NET PROCEEDS INTERESTS

 

 

INSTRUCTIONS TO SUBSCRIBER:

 

1.

Complete the Signature Page on page 12 of this Agreement.

 

2.

Complete the Registration and Delivery Instructions on page 13 of this
Agreement.

 

3.

Wire the Subscription Funds to the Issuer pursuant to the wire instructions
provided on page 3 of this Agreement.

 

4.

Fax a copy of pages 12 and 13 to the Issuer at 604-484-2403.

 

5.

Courier the originally executed copy of this Agreement to the Issuer as follows:

 

Southern Star Energy, Inc.

#307 – 1178 Hamilton Street

Vancouver, British Columbia

Canada V6B 2S2

 

If you have any questions please contact Eric Boehnke, President of the Issuer,
at: 604-484-2405

 



 


--------------------------------------------------------------------------------



 

 

THE SECURITIES OFFERED HEREIN HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES
ACT OF 1933, AS AMENDED (THE "1933 ACT") AND MAY NOT BE OFFERED OR SOLD IN THE
UNITED STATES OR TO U.S. PERSONS (AS THAT TERMS IS DEFINED IN THE 1933 ACT)
UNLESS THE SECURITIES ARE REGISTERED UNDER THE 1933 ACT, OR AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT IS AVAILABLE. THIS SUBSCRIPTION IS
EXECUTED IN RELIANCE UPON THE EXEMPTIONS PROVIDED BY RULE 903 OF REGULATION S
UNDER THE 1933 ACT.

 

AMENDED AND RESTATED SUBSCRIPTION AGREEMENT

 

BETWEEN:

 

SOUTHERN STAR ENERGY, INC., a Nevada corporation with a business address at 307
– 1178 Hamilton Street, Vancouver, British Columbia

 

(the "Issuer")

 

AND:

 

VENTURE CAPITAL ASSET MANAGEMENT AG, a corporation with a business address at Im
alten Riet 22, FL-9494 Schaan Liechtenstein

 

(the "Subscriber")

 

WHEREAS:

 

A.           The Issuer entered into a Subscription Agreement dated February 8,
2007 (the "Initial Agreement") with the Subscriber, whereby the Subscriber
agreed to subscribe for 37 units (each, a "First Tranche Unit") of the Issuer at
a price of $50,000 per First Tranche Unit for a total subscription of $1,850,000
(the "First Tranche Proceeds");

 

B.            Each First Tranche Unit entitled the Subscriber to receive 1% of
the net proceeds from production attributable to the Issuer's interest in the
Atkins Lincoln 18-1 and Atkins Lincoln 8-1 Wells drilled by the Issuer in
Bossier Parish, Louisiana (the "Net Proceeds"), and each First Tranche Unit is
convertible into shares of common stock in the capital of the Issuer, par value
$0.001 (each, a "Share"), at a rate of one Share for every $0.50 of the First
Tranche Proceeds;

 

C.            The Issuer and the Subscriber wish to revise the terms of the
Initial Agreement to reflect that the Issuer wishes to sell, and the Subscriber
wishes to purchase, an additional 11.6 units in a second tranche offering of the
Issuer (each, a "Second Tranche Unit") at a price of $50,000 per Second Tranche
Unit for a total subscription of $580,000 (the "Second Tranche Proceeds");

 

D.           Each Second Tranche Unit entitles the Subscriber to receive
1.9827586% of the Net Proceeds and is convertible into Shares at a rate of one
Share for every $0.50 of the Second Tranche Proceeds; and

 

E.           The Issuer and the Subscriber wish to effect such amendments by
entering into this Agreement;

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree each with the other as follows:

 

2



 


--------------------------------------------------------------------------------



 

 

ARTICLE 1

 

Termination of Initial Agreement

 

1.1          Upon the execution of this Agreement, the Initial Agreement be and
is hereby terminated.

 

ARTICLE 2

 

Subscription

 

2.1          Subscription. The Subscriber, as principal, hereby subscribes to
purchase:

 

 

(a)

37 First Tranche Units as of February 8, 2007; and

 

 

(b)

11.6 Second Tranche Units as of July 11, 2007.

 

2.2          Payment. The Issuer acknowledges receipt of the First Tranche
Proceeds on February 8, 2007. The Subscriber shall pay the Second Tranche
Proceeds by delivering good funds in United States dollars by way of wire
transfer of funds to the Issuer and concurrent with the execution and delivery
of this Agreement. The wire transfer instructions are:

 

Wires from Correspondent Banks Worldwide:

 

Pay through:

Wachovia Bank, N.A.,
New York, NY
FedWire ABA: 026005092
Swift BIC PNBPUS3NNYC

 

 

Beneficiary Bank:

Bank of Montreal
Vancouver Main Branch
595 Burrard Street
Vancouver, BC V7X 1L7

 

 

Swift BIC Code:

BOFMCAM2

 

 

Transit #

00040

 

 

Final Credit:

Southern Star Energy Inc.
#307-1178 Hamilton Street
Vancouver, BC

 

 

Account #:

4627 795

 

On July 11, 2007, the Issuer shall accept the Second Tranche Proceeds (the
"Second Tranche Closing") and issue to the Subscriber a certificate for each of
the First Tranche Units and the Second Tranche Units (collectively, the "Unit
Certificates"), as required by Article 6 hereof, representing the percentage of
the net proceeds from production attributable to Issuer's interest in the Atkins
Lincoln 18-1 and Atkins Lincoln 8-1 Wells drilled by the Issuer in Bossier
Parish, Louisiana which it has subscribed to purchase pursuant to this
Agreement. In the event that the date of the Second Tranche Closing (the "Second
Tranche Closing Date") does not occur on or before July 31, 2007, the Issuer
shall forthwith return the whole amount of the Second Tranche Proceeds to the
Subscriber without interest. The Subscriber

 

3



 


--------------------------------------------------------------------------------



 

acknowledges that the subscription for the Second Tranche Units hereunder may be
rejected in whole or in part by the Issuer in its sole discretion.

 

ARTICLE 3

 

Representations and Warranties

 

3.1          Representations and Warranties of the Subscriber. The Subscriber
represents and warrants in all material respects to the Issuer, with the intent
that the Issuer will rely thereon in accepting this Agreement, that:

 

(a)           Experience. The Subscriber is sufficiently experienced in
financial and business matters to be capable of evaluating the merits and risks
of its investments, and to make an informed decision relating thereto, and to
protect its own interests in connection with the purchase of the First Tranche
Units and the Second Tranche Units (collectively, the "Units");

 

(b)           Own Account. The Subscriber is purchasing the Units, and will be
acquiring the Shares (the Units and the Shares being collectively referred to
herein as the "Securities") as principal for its own account. The Subscriber is
or will be purchasing or acquiring the Securities for investment purposes only
and not with an intent or view towards further sale thereof, and has not
pre-arranged any sale with any other person;

 

(c)           Not Underwriter. The Subscriber is not an underwriter, or dealer
in, the Securities, and the Subscriber is not participating, pursuant to a
contractual agreement, in a distribution of the Securities;

 

(d)           Importance of Representations. The Subscriber understands that the
Securities are being offered and sold to it in reliance on exemptions from the
registration requirements of the 1933 Act, and that the Issuer is relying upon
the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Subscriber set forth herein in order
to determine the applicability of such exemptions and the suitability of the
Subscriber to acquire the Securities;

 

(e)           No Registration. The Securities have not been registered under the
1933 Act and may not be transferred, sold, assigned, hypothecated or otherwise
disposed of unless such transaction is the subject of a registration statement
filed with and declared effective by the Securities and Exchange Commission (the
"SEC") or unless an exemption from the registration requirements under the 1933
Act, such as Rule 144, is available. The Subscriber represents and warrants and
hereby agrees that all offers and sales of the Securities shall be made only
pursuant to such registration or to such exemption from registration;

 

(f)           Compliance with Securities Laws. The offer and sale of the
Securities under this Agreement does not contravene any of the applicable
securities legislation in the jurisdiction in which the Subscriber resides and
does not give rise to any obligation of the Issuer to prepare and file a
prospectus or similar document or to register the Securities or to be registered
with or to file any report or notice with any governmental or regulatory
authority;

 

(g)           Risk. The Subscriber acknowledges that the purchase of the
Securities involves a high degree of risk, is aware of the risks and further
acknowledges that it can bear the economic risk of the Securities, including the
total loss of its investment;

 

 

4



 


--------------------------------------------------------------------------------



 

 

(h)           Current Information. The Subscriber has been furnished with or has
acquired copies of all requested information concerning the Issuer, including
copies of reports (the "Reports") filed by the Issuer pursuant to the United
States Securities Exchange Act of 1934, as amended (the "1934 Act");

 

(i)            Independent Investigation. The Subscriber, in making the decision
to subscribe for the Units, has relied upon independent investigations made by
it and its representatives or advisors, if any, has, together with its
representatives or advisors, if any, reviewed the Reports and the Subscriber and
such representatives or advisors, if any, have, prior to entering into this
Agreement, been given access and the opportunity to examine all material
contracts and documents relating to the subscription of the Units (the
"Offering") and an opportunity to ask questions of, and to receive answers from,
the Issuer or any person acting on its behalf concerning the terms and
conditions of the Offering. The Subscriber and its representatives or advisors,
if any, have been furnished with access to all materials relating to the
business, finances and operation of the Issuer and materials relating to the
offer and sale of the Units which have been requested. The Subscriber, its
representatives and advisors, if any, have received complete and satisfactory
answers to any such inquiries;

 

(j)            No Written or Oral Representations. No person has made to the
Subscriber any written or oral representations:

 

 

(i)

that any person will resell or repurchase the Securities,

 

 

(ii)

that any person will refund the purchase price of the Securities, or

 

 

(iii)

as to the future price or value of the Securities;

 

(k)           No Recommendation or Endorsement. The Subscriber understands that
no federal or state agency has passed on or made any recommendation or
endorsement of the Securities;

 

(l)           Corporation. The Subscriber represents and warrants that:

 

(i)           it has made due inquiry to determine the truthfulness of the
representations and warranties made pursuant to this Agreement, and

 

(ii)          it is duly authorized to make this investment and to enter into
and execute this Agreement;

 

(m)         No Finders' Fees. There is no person acting or purporting to act in
connection with the transactions contemplated herein who is entitled to any
brokerage or finder's fee, save and except as expressly approved by the Issuer
in advance and in writing. If any person establishes a claim that any fee or
other compensation is payable in connection with this Offering, and such fee or
other compensation has not been expressly approved by the Issuer in advance and
in writing, the Subscriber covenants to indemnify and hold harmless the Issuer
with respect thereto and with respect to all costs reasonably incurred in the
defense thereof;

 

(n)           Filings. If required by any applicable securities laws or by the
Issuer, the Subscriber will execute, deliver and file or assist the Issuer in
filing such reports, undertakings and other documents with respect to the issue
of the Securities as may be required by any securities commission, stock
exchange or other regulatory authority;

 

 

5



 


--------------------------------------------------------------------------------



 

 

(o)           Non-Affiliate Status. The Subscriber is not an affiliate of the
Issuer nor is any affiliate of the Subscriber an affiliate of the Issuer. In the
event that the Subscriber is or becomes an affiliate of the Issuer the
Subscriber acknowledges that the Securities held by it will be subject to
additional resale restrictions under the 1933 Act;

 

(p)           No Advertisement or General Solicitation. The sale of the Units
has not been advertised through any article, notice or other communication
published in any newspaper, magazine, or similar media or broadcast over
television or radio; or through any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising;

 

(q)           Offshore Transaction. The Subscriber represents that it is not a
U.S. Person as defined in Rule 902(k) of Regulation S (a "U.S. Person"), that at
the time of the acquisition of the Units it will not be a U.S. Person, that the
Subscriber is not, and at the time of the acquisition of the Units will not be,
acquiring the Units for the account or benefit of a U.S. Person, and that the
Subscriber is normally resident at the address of the Subscriber as set out in
this Agreement;

 

(r)           Hedging Transactions. The Subscriber acknowledges and agrees that
all offers and sales of the Securities, as applicable, by the Subscriber shall
be made only in accordance with the provisions of Regulation S, pursuant to
registration of the securities under the 1933 Act, or pursuant to an available
exemption from the registration requirements of the 1933 Act. The Subscriber
acknowledges and agrees that it cannot engage in hedging transactions with
regard to the Securities prior to the expiration of the one-year distribution
compliance period specified in paragraph (b)(3) in Rule 903 promulgated under
the 1933 Act unless in compliance with the 1933 Act;

 

(s)           Sole Beneficial Owner. Upon consummation of the transactions
contemplated by this Agreement, the Subscriber will be the sole beneficial owner
of the Units issued to it pursuant to this Agreement, and the Subscriber has not
pre-arranged any sale with any U.S. Person;

 

(t)            Outside United States. The Subscriber is outside the United
States; provided, that delivery of the Units may be effected in the United
States through the Subscriber's agent as long as the Subscriber is outside the
United States at the time of such delivery;

 

(u)           No Present Intention to Sell. The Subscriber has no present
intention to sell or otherwise transfer the Securities except in accordance with
Regulation S, pursuant to registration under the 1933 Act, or pursuant to an
available exemption from registration under the 1933 Act, in each case in
accordance with all applicable securities laws;

 

(v)           Refusal to Register. The Subscriber understands that the Issuer is
required, under Rule 903 of Regulation S, to refuse to register the transfer of
any of the Securities to be received by the Subscriber pursuant to this
Agreement that are not transferred pursuant to a registration statement under
the 1933 Act, in compliance with Regulation S, or otherwise pursuant to an
available exemption from registration;

 

(w)          No Short Position. The Subscriber will not, directly or indirectly,
or through one or more intermediaries, maintain any short position in the
Securities during the applicable distribution compliance period;

 

(x)           Legend. The Subscriber understands and acknowledges that the
Issuer will not allow any transfer or other disposition of the Securities unless
the proposed transfer may be effected without any violation of the 1933 Act or
any applicable state securities law. The Unit Certificates shall

 

6



 


--------------------------------------------------------------------------------



 

bear the following legend in addition to any other legend required under this
Agreement:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE "U.S. SECURITIES ACT") OR OTHER
APPLICABLE SECURITIES LAWS. THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) IN ACCORDANCE WITH THE PROVISIONS OF
REGULATIONS S, RULE 901 THROUGH RULE 905, AND PRELIMINARY NOTES UNDER THE U.S.
SECURITIES ACT OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE U.S. SECURITIES ACT OR (3) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT
BE CONDUCTED UNLESS IN COMPLIANCE WITH THE U.S. SECURITIES ACT.

 

(y)           Further Certification. As a condition to the exercise of the right
to acquire the Shares, the Subscriber will give written certification to the
Issuer confirming the representations, warranties and covenants made herein; and

 

(z)           Legal and Tax Advice. The Subscriber, and each beneficial person
for whom it is contracting hereunder, is responsible for obtaining such legal
and tax advice as it considers appropriate in connection with the execution,
delivery and performance of this Agreement and the transactions contemplated
hereunder.

 

3.2          Representations and Warranties of the Issuer. The Issuer, upon
taking up and accepting this Agreement, represents and warrants in all material
respects to the Subscriber, with the intent that the Subscriber will rely
thereon in making this Agreement, that:

 

(a)           Legality. The Issuer has the requisite corporate power and
authority to accept this Agreement and to issue, sell and deliver the Units;
this Agreement and the issuance, sale and delivery of the Units hereunder and
the transactions contemplated hereby have been duly and validly authorized by
all necessary corporate action by the Issuer; this Agreement and the Units have
been duly and validly executed and delivered by and on behalf of the Issuer, and
are valid and binding agreements of the Issuer, enforceable in accordance with
their respective terms, except as enforceability may be limited by general
equitable principles, bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium, or other laws affecting creditors' rights generally;

 

(b)           Transfer Restrictions. Provided that a registration statement in
respect of the Shares is in effect as required under all applicable securities
laws, such Shares shall be freely transferable on the books and records of the
Issuer, provided that the sale is made to a bona-fide purchaser and that the
prospectus delivery requirements are met;

 

(c)           Listed Company Status. The Issuer makes current filings with the
SEC pursuant to Section 15(d) of the 1934 Act, the common stock of the Issuer is
presently quoted on the NASD "Bulletin Board" and the Issuer has received no
notice, either oral or written, with respect to its continued eligibility for
such listing;

 

 

7



 


--------------------------------------------------------------------------------



 

 

(d)           Proper Organization. The Issuer is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation and is duly qualified as a foreign corporation in all
jurisdictions where the failure to be so qualified would have a materially
adverse effect on its business, taken as whole;

 

(e)           No Legal Proceedings. There is no action, suit or proceeding
before or by any court or any governmental agency or body, domestic or foreign,
now pending or to the knowledge of the Issuer, threatened, against or affecting
the Issuer, or any of its properties or assets, which might result in any
material adverse change in the condition (financial or otherwise) or in the
earnings, business affairs or business prospects of the Issuer, or which might
materially and adversely affect the properties or assets thereof, which has not
been previously disclosed in the Issuer's filings with the SEC;

 

(f)           Non-Contravention. The execution and delivery of this Agreement
and the consummation of the issuance of the Units and the transactions
contemplated by this Agreement do not and will not conflict with or result in a
breach by the Issuer of any of the execution and delivery of this Subscription
and the consummation of the issuance of the Units and the transactions
contemplated by this Agreement do not and will not conflict with or result in a
breach by the Issuer of any of and the terms or provisions of, or constitute a
default under, the Articles of Incorporation or Bylaws of the Issuer, or any
indenture, mortgage, deed of trust, or other material agreement or instrument to
which the Issuer is a party or by which it or any of its properties or assets
are bound, or any existing applicable decree, judgment or order of any court,
federal or state regulatory body, administrative agency or other domestic
governmental body having jurisdiction over the Issuer or any of its properties
or assets; and

 

(g)           Non-Default. The Issuer is not in default in the performance or
observance of any material obligation, agreement, covenant or condition
contained in any indenture, mortgage, deed of trust or other material instrument
or agreement to which it is a party or by which it or its property may be bound.

 

3.3          Non-Merger and Survival. The representations and warranties of each
of the Issuer and the Subscriber contained herein will be true at the date of
execution of this Agreement by the parties hereto and as of the Second Tranche
Closing Date in all material respects as though such representations and
warranties were made as of such times and shall survive the Second Tranche
Closing Date and the delivery of the Unit Certificates.

 

3.4          Indemnity. The Issuer and the Subscriber each agrees to indemnify
and save harmless the other from and against any and all claims, demands,
actions, suits, proceedings, assessments, judgments, damages, costs, losses and
expenses, including attorney's fees incurred in contesting any such claim and
any payment made in good faith in settlement of any claim (subject to the right
of the Issuer to defend any such claim), resulting from the breach of any
representation, warranty or covenant of such party under this Agreement.

 

ARTICLE 4

 

Covenants of the Issuer

 

4.1          Agreements. The Issuer covenants and agrees with the Subscriber
that:

 

(a)           Filings. The Issuer will make all necessary filings in connection
with the sale of the Units as required by the laws and regulations of all
appropriate jurisdictions;

 

8



 


--------------------------------------------------------------------------------



 

 

(b)           Section 13 Compliance. The Issuer shall, from and after the Second
Tranche Closing Date, use its best efforts to comply with the requirements of
Section 13 of the 1934 Act as they relate to the Issuer and maintain the
quotation of the common stock of the Issuer on the NASD "Bulletin Board" or
other quotation medium which is equal to or senior to the NASD "Bulletin Board";
and

 

(c)           Rule 144 Opinion. The Issuer will, upon written request by the
Subscriber, take such steps as are necessary to cause its counsel to issue an
opinion to the Issuer's transfer agent allowing the Subscriber to offer and sell
the Shares in reliance on the applicable provisions of Rule 144 provided that
the holding period and other requirements of such Rule 144 are met, and provided
that the costs of obtaining such an opinion shall be borne by the Subscriber.

 

4.2          Survival. The covenants set forth in this Article 4 shall survive
the Second Tranche Closing for the benefit of the Subscriber.

 

ARTICLE 5

 

Piggy-Back Registration Rights

 

5.1          Registration Statement. The Issuer shall include in any
registration statement on Form SB-2 (or similar form) filed with the SEC under
the 1933 Act (the "Registration Statement") the resale of the Shares and shall
use its best efforts to cause such registration statement to be declared
effective by the SEC as soon as practicable therafter, all at the Issuer's sole
cost and expense. Such best efforts shall include promptly responding to all
comments received by the staff of the SEC, and promptly preparing and filing
amendments to such registration statement which are responsive to the comments
received from the staff of the SEC, and in no event later than sixty (60) days
from receipt by the Issuer of the comments of the staff of the SEC. Such
registration statement shall name the Subscriber as a selling shareholder and
shall provide for the sale of the Shares in accordance with Rule 415 of the 1934
Act by the Subscriber from time to time directly to purchasers or in the
over-the-counter market or through or to securities brokers or dealers that may
receive compensation in the form of discounts, concessions, or commissions. The
Issuer shall provide the Subscriber with such number of copies of the prospectus
as shall be reasonably requested to facilitate the sale of the Shares. Except as
limited by Rule 415 of the 1934 Act, none of the foregoing shall in any way
limit the Subscriber's rights to sell the Shares in reliance on an exemption
from the registration requirements under the 1933 Act in connection with a
particular transaction.

 

5.2          Currency of Registration Statement. The Issuer shall use its best
efforts to maintain the currency of the registration statement filed with the
SEC and under all applicable Blue Sky laws in respect of the Securities until
the 180th day following the date the Registration Statement is declared
effective by the SEC.

 

5.3          Indemnification of Subscriber by Issuer. To the extent permitted by
law, the Issuer will indemnify the Subscriber, within the meaning of Section 15
of the 1933 Act, with respect to which registration, qualification or compliance
has been effected pursuant to this Agreement, and each underwriter, if any, and
each person who controls any underwriter within the meaning of Section 15 of the
1933 Act, against all expenses, claims, losses, damages or liabilities (or
actions in respect thereof), including any of the foregoing incurred in
settlement of any litigation, commenced or treated, to the extent such expenses,
claims, losses, damages or liabilities arise out of or are based on any untrue
statement (or alleged untrue statement) of a material fact contained in any
registration statement, prospectus, offering circular or other document, or any
amendment or supplement thereto, incident to any

 

9



 


--------------------------------------------------------------------------------



 

such registration, qualification or compliance, or based on any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading, or any violation by the Issuer of the 1933
Act or any rule or regulation promulgated under the 1933 Act applicable to the
Issuer in connection with any such registration, qualification or compliance,
and the Issuer will reimburse the Subscriber, each of its officers and directors
and partners, and each person controlling the Subscriber, each such underwriter
and each person who controls any such underwriter, for any legal and any other
expense reasonably incurred in connection with investigation, preparing or
defending any such claim, loss, damage, liability or action, provided, however,
that the indemnity contained herein shall not apply to amounts paid in
settlement of any claim, loss, damage, liability or expense if settlement is
effected without the consent of the Issuer (which consent shall not unreasonably
be withheld); provided, further, that the Issuer will not be liable in any such
case to the extent that any such claim, loss, damage, liability or expense
arises out of or is based on any untrue statement or omission or alleged untrue
statement or omission, made in reliance upon and in conformity with written
information furnished to the Issuer by the Subscriber, such controlling person
or such underwriter specifically for use therein. Notwithstanding the foregoing,
insofar as the foregoing indemnity relates to any such untrue statement (or
alleged untrue statement) or omission (or alleged omission) made in the
preliminary prospectus but eliminated or remedied in the amended prospectus on
file with the SEC at the time the registration statement becomes effective or in
the final prospectus filed with the SEC pursuant to Rule 424(b) of the SEC, the
indemnity agreement herein shall not inure to the benefit of any underwriter or
(if there is no underwriter) the Subscriber if a copy of the final prospectus
filed pursuant to Rule 424(b) was not furnished to the person or entity
asserting the loss, liability, claim or damage at or prior to the time such
furnishing is required by the 1933 Act.

 

5.4          Indemnification of Issuer by Subscriber. To the extent permitted by
law, the Subscriber will indemnify the Issuer, each of its directors and
officers, affiliates, counsel, advisors, employees and, each underwriter, if
any, of the Issuer's securities covered by such a registration statement, each
person who controls the Issuer or such underwriter within the meaning of Section
15 of the 1933 Act, and each other person selling the Issuer's securities
covered by such registration statement, each of such person's officers and
directors and each person controlling such persons within the meaning of Section
15 of the 1933 Act, against all claims, losses, damages and liabilities (or
actions in respect thereof), including attorneys fees and costs, arising out of
or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any such registration statement, prospectus, offering circular
or other document, or any omission (or alleged omission) to state therein or
necessary to make the statements therein not misleading or any other violation
by the Subscriber of any rule or regulation promulgated under the 1933 Act
applicable to the Subscriber and relating to action or inaction required of the
Subscriber in connection with any such registration, qualification or
compliance, and will reimburse the Issuer, such other person, such directors,
officers, persons, underwriters or control persons for any legal or other
expenses reasonably incurred in connection with investigating or defending any
such claim, loss, damage, liability or action; provided, however, that the
indemnity contained herein shall not apply to amounts paid in settlement of any
claim, loss, damage, liability or expense if settlement is effected without the
consent of the Subscriber (which consent shall not be unreasonably withheld).
Notwithstanding the foregoing, the liability of the Subscriber under this
subsection (b) shall be limited in an amount equal to the net proceeds from the
sale of the Shares sold by the Subscriber, unless such liability arises out of
or is based on willful conduct by the Subscriber.

 

5.5          Removal of Legend. After the registration statement referenced in
Section 5.1 is declared effective by the SEC, the Subscriber may deliver to the
Issuer the certificate representing the Shares issued to the Subscriber and the
Issuer will, within three days after receipt by the Issuer of the foregoing,
issue a new certificate representing and in exchange for the aforementioned
certificate, which new certificate shall be legended as follows:

 

 

10



 


--------------------------------------------------------------------------------



 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY BE SOLD PURSUANT TO THE
REGISTRATION STATEMENT PROVIDED THAT (I) THE REGISTRATION STATEMENT IS CURRENT
AND EFFECTIVE, (II) THE HOLDER COMPLIES WITH THE PROSPECTUS DELIVERY
REQUIREMENTS UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND (III) THE SALE IS
IN COMPLIANCE WITH THE PLAN OF DISTRIBUTION SET FORTH IN THE PROSPECTUS. THE
TRANSFER OF SUCH SECURITIES IS RESTRICTED AS SET FORTH IN A SUBSCRIPTION
AGREEMENT BETWEEN THE ISSUER AND THE HOLDER, A COPY OF WHICH MAY BE OBTAINED
FROM THE ISSUER.

 

ARTICLE 6

 

Issuance Of Certificates

6.1          On or immediately following the Second Tranche Closing Date, the
Issuer will prepare and issue one or more Certificates for the Units in the form
set out in Schedule A attached hereto, registered in such name or names as
specified by the Subscriber and cause the same to be delivered to the Subscriber
pursuant to the delivery instructions provided by the Subscriber.

 

ARTICLE 7

 

Second Tranche Closing

7.1          The Second Tranche Closing shall be effected through the acceptance
of this Agreement by the Issuer, the taking up of the Second Tranche Proceeds by
the Issuer, and the delivery of the Unit Certificates to the Subscriber by the
Issuer.

 

ARTICLE 8

 

Miscellaneous

 

8.1          Governing Law. This Agreement shall be governed by and construed
under the law of the State of Texas without regard to its choice of law
provision. Any disputes arising out of, in connection with, or with respect to
this Agreement, the subject matter hereof, the performance or non-performance of
any obligation hereunder, or any of the transactions contemplated hereby shall
be adjudicated in a Court of competent civil jurisdiction sitting in the County
of Dallas, Texas and nowhere else.

 

8.2          Successors and Assigns. This Agreement shall inure to the benefit
of and be binding on the respective successors and assigns of the parties
hereto.

 

8.3          Execution by Counterparts and Facsimile. This Agreement may be
executed in counterparts and by facsimile, each of which when executed by any
party will be deemed to be an original and all of which counterparts will
together constitute one and the same Agreement.

 

8.4          Authorization. The Subscriber hereby authorizes the Issuer to
correct any minor errors in, or complete any minor information missing from any
part of this Agreement and any other schedules, forms, certificates or documents
executed by the Subscriber and delivered to the Issuer in connection with the
Offering.

 

 

11



 


--------------------------------------------------------------------------------



 

 

8.5          Reference Date. The reference date of this Agreement is July 10,
2007.

 

8.6          Currency. All funds in this Agreement are stated in United States
dollars.

8.7          Entire Agreement. This Agreement and the schedules attached to this
Agreement contain the entire agreement between the parties with respect to the
subject matter hereof and supercede all prior arrangements, understandings, both
written and oral, expressed or implied, with respect thereto. Any preceding
correspondence or offers are expressly superceded and terminated by this
Agreement.

 

IN WITNESS WHEREOF, the undersigned represents that the foregoing statements are
true and that it caused this Agreement to be duly executed on its behalf on this
10th day of July, 2007.

 

 

Venture Capital Asset Management AG

/s/ Philippe Mast

Name of Entity

Signature

 

 

Philippe Mast                                             

Name of Signatory

 

President                                                     

Printed Title

 

 

Agreed to this 10th day of July, 2007

 

SOUTHERN STAR ENERGY, INC.

 

 

By: /s/ Eric Boehnke

 

Eric Boehnke

 

President

 

 

 

 

 

 

 

 

This is page 12 to the Subscription Agreement by the above Subscriber to
Southern Star Energy, Inc.

 

12



 


--------------------------------------------------------------------------------



 

 

REGISTRATION AND DELIVERY INSTRUCTIONS

 

Full Name and Address of Subscriber for Registration Purposes:

 

NAME: ______________________________________________________________

 

ADDRESS: ___________________________________________________________

 

TEL.NO.: ______________________________

 

FAX NO.: ______________________________

 

EMAIL ADDRESS: ___________________________________________________

 

CONTACT NAME: ___________________________________________________

 

Delivery Instructions (if different from Registration Name):

 

NAME: ______________________________________________________________

 

ADDRESS: ___________________________________________________________

 

TEL.NO.: ______________________________

 

FAX NO.: ______________________________

 

EMAIL ADDRESS: ___________________________________________________

 

CONTACT NAME: ___________________________________________________

 

SPECIAL INSTRUCTIONS: ____________________________________________

 

 

 

____________________________________________

 

This is page 13 to the Agreement by the above Subscriber to Southern Star
Energy, Inc.

 

13



 


--------------------------------------------------------------------------------



 

 

SCHEDULE A

 

FORM OF CERTIFICATE

 

 

14

CW1310996.1

 

 

 